Digitally signed by
                                                                       Reporter of
                                                                       Decisions
                                                                       Reason: I attest to
                        Illinois Official Reports                      the accuracy and
                                                                       integrity of this
                                                                       document
                               Appellate Court                         Date: 2019.05.01
                                                                       15:08:21 -05'00'



                     Vick v. Wylie, 2018 IL App (5th) 160520



Appellate Court    BENNIE VICK, Sheriff of the County of Williamson; JIM MARLO,
Caption            Williamson County Commissioner; BRENT GENTRY, Williamson
                   County Commissioner; and RON ELLIS, Williamson County
                   Commissioner, Plaintiffs and Counterdefendants-Appellees, v. BEN
                   WYLIE, STEVEN SINE, ROBERT OWSLEY, ASHLEY OLSEN,
                   SHELLI MILANI, STEVEN HUGGINS, and SUSAN FLEMING,
                   Defendants and Counterplaintiffs-Appellants.



District & No.     Fifth District
                   Docket No. 5-16-0520



Filed              February 9, 2018
Rehearing denied   March 7, 2018



Decision Under     Appeal from the Circuit Court of Williamson County, No. 15-MR-29;
Review             the Hon. Brad K. Bleyer, Judge, presiding.



Judgment           Affirmed.


Counsel on         Alfred E. Sanders Jr., of Sanders & Associates, of Marion, for
Appeal             appellants.

                   Rhett T. Barke and Don E. Prosser, of Gilbert, Huffman, Prosser,
                   Hewson & Barke, Ltd., of Carbondale, for appellees.
     Panel                    JUSTICE WELCH delivered the judgment of the court, with opinion.
                              Presiding Justice Barberis and Justice Overstreet concurred in the
                              judgment and opinion.


                                                OPINION

¶1         The defendants-counterplaintiffs, Ben Wylie, Steven Sine, Robert Owsley, Ashley Olsen,
       Shelli Milani, Steven Huggins, and Susan Fleming (defendants), appeal from the Williamson
       County circuit court’s decision denying their motion to reconsider and vacate the final
       judgment entered on August 9, 2016, in favor of the plaintiffs-counterdefendants, Bennie
       Vick, Williamson County sheriff, and Jim Marlo, Brent Gentry, and Ron Ellis, Williamson
       County commissioners (plaintiffs or the County). For the following reasons, we affirm.
¶2         Prior to November 18, 2014, the defendants were sworn deputy sheriffs, serving as
       dispatchers (telecommunicators) in Williamson County. On November 18, 2014, Sheriff
       Bennie Vick sent a memorandum to the defendants, informing them that the Illinois Law
       Enforcement Training Standards Board (Board) had determined that they do not qualify as
       “sworn officers” and would thereafter be considered “civilian employees.” The memorandum
       stated that, “[p]ursuant to the new classification determined solely by the Board, Williamson
       County Telecommunicators will no longer be permitted to carry a firearm, wear a uniform,
       receive a uniform allowance or participate in [the Sheriff’s Law Enforcement Personnel
       pension plan (SLEP)].” On December 18, 22, and 23, 2014, the defendants were sworn as
       Williamson County telecommunicators.
¶3         On February 3, 2015, the plaintiffs filed a complaint for declaratory judgment against the
       defendants, seeking a declaration that, as sworn telecommunicators, the defendants were not
       entitled to participate in SLEP but were instead entitled to participate in the Illinois Municipal
       Retirement Fund.
¶4         On February 6, 2015, six of the defendants filed an answer and a counterclaim, alleging
       that because their primary duties were acting as dispatchers, they did not meet the definition of
       “law enforcement officer” under the statute granting authority to the Board, and therefore,
       were not subject to the Board’s standards. The defendants requested a declaration that there
       was no legal impediment to their status as sworn deputy sheriffs provided that their primary
       duties remain as dispatchers.
¶5         The parties submitted cross-motions for summary judgment. On August 9, 2016, the circuit
       court entered an order resolving the motions. The court noted that the parties agree that in
       December 2014, the defendants’ classifications were changed, and they were administered
       new oaths of office as civilian telecommunicators. The court noted that it appeared the change
       was triggered by a communication from the Board to Sheriff Vick but that “the reason for the
       classification change is not, under the law, something this Court is allowed to consider,” as the
       defendants did not raise on the pleadings or seek declaratory relief on the issue of the
       applicability or enforceability of their collective bargaining agreement.
¶6         In response to the defendants’ claims, the court found that under Illinois law, it was clear
       that an employee properly qualified and sworn as a sheriff’s deputy could be assigned
       telecommunications tasks and still be eligible for SLEP participation; however, “as this Court


                                                   -2-
     construes the applicable statutes, in order to meet the requirements for the appointment of an
     Oath taken by a deputy sheriff, and to perform the statutory powers of a deputy sheriff (55
     ILCS 5/3-6015), the training requirement of the Illinois Law Enforcement Training Standards
     Board must be met.” The court concluded:
                  “It is therefore judicially determined as follows:
                  1. That effective on the dates of the Oaths of office taken in December 2014, the
             defendants are sworn telecommunicators of the County of Williamson.
                  2. That as sworn telecommunicators, defendants are not entitled to participate in
             SLEP.
                  3. Duly appointed Sheriff’s deputies are given the powers as set forth in 55 ILCS
             5/3-6015. To be able to exercise those powers the training requirements of the [Board]
             must be met.
                  4. A Sheriff’s deputy, appointed pursuant to 55 ILCS 5/3-6008, administered an
             Oath pursuant to 55 ILCS 5/3-6010, obtaining required training to exercise those
             powers enumerated in 55 ILCS 5/3-6015, and assigned to non-law enforcement tasks,
             including telecommunications, would be eligible for SLEP participation.
                  5. This Court has no authority to mandate that the County and/or Sheriff do any of
             those things outlined in paragraph 4.”
     On August 26, 2016, the defendants filed a motion to reconsider and vacate the August 9,
     2016, order, which the circuit court denied. The defendants appeal.
¶7       The Illinois Pension Code establishes SLEP as a pension plan for sheriff’s law enforcement
     employees, including county sheriffs and full-time deputies other than special deputies. 40
     ILCS 5/7-109.3 (West 2014). There is no dispute that the defendants, as civilian
     telecommunicators, are no longer eligible to participate in SLEP. However, the defendants ask
     this court to determine “whether they may legally be sworn deputy sheriffs without the
     [Board’s] training.”
¶8       The defendants explain that part of their Fraternal Order of Police Labor Union (union)
     contract prohibited the County from laying off sworn deputy dispatchers for the purpose of
     hiring civilian dispatchers; the union had not become involved in the dispute because it
     believed that the County was acting as a matter of law with regard to the change, rather than as
     a matter of discretion. The defendants claim that if this court finds that they were legally
     entitled to be sworn deputies even without the Board’s training, then the County’s decision was
     discretionary and the defendants’ change in status from deputy sheriffs/telecommunicators to
     civilian telecommunicators could be challenged by the employees and the union. We conclude,
     as did the court below, that in order to exercise the powers of a sheriff’s deputy, the Board’s
     training requirements must be met.
¶9       The defendants’ first argument is that the Board’s training is not required for sheriff’s
     deputies because their job description, as telecommunicators, does not fall within the Board’s
     statutory guidelines. The Illinois Police Training Act (Act) (50 ILCS 705/1 et seq. (West
     2014)) does not specifically mention telecommunications or sheriff’s deputies. It defines “law
     enforcement officer” as “any police officer of a local governmental agency who is primarily
     responsible for prevention or detection of crime and the enforcement of the criminal code,




                                                -3-
       traffic, or highway laws of this State.” Id. § 2. The defendants argue that, in their role as
       dispatchers, they are not “law enforcement officers” as defined by the Act.1
¶ 10        However, even assuming arguendo that deputy sheriffs in a telecommunications role are
       not “law enforcement officers,” the defendants still fall under the purview of the Board. The
       Act created the Board “for the purpose of encouraging and aiding *** counties *** in their
       efforts to raise the level of law enforcement by upgrading and maintaining a high level of
       training and standards for law enforcement executives and officers, county corrections
       officers, sheriffs, county coroners, and law enforcement support personnel under this Act.” Id.
       § 1. The Act declares that it is “the responsibility of the board *** to set standards, [and to]
       develop and provide quality training and education.” Id.
¶ 11        Based on the language of the statute, even if the defendants’ prior roles as sheriff’s
       deputies/telecommunicators do not precisely fit into any of the enumerated types of officers in
       the Act, the Board has an explicit responsibility to set standards for “law enforcement support
       personnel,” which would include the defendants in their roles as dispatchers. We disagree with
       the defendants’ argument that the Board’s standards do not apply to them in their
       telecommunications role; the Board’s jurisdiction is not limited to deputies primarily assigned
       law enforcement duties.
¶ 12        The defendants also assert that they are not required by law to have Board-mandated
       training because the Counties Code (Code) (55 ILCS 5/1-1001 et seq. (West 2014)) places no
       specific training requirements on sworn deputy sheriffs. Although the Code provides training
       requirements for sheriffs (consisting of at least 20 hours of training approved by the Board (see
       id. § 3-6007)) and auxiliary deputies (consisting of weapons and police procedure training (see
       id. § 3-6012)), it is silent on the specific training requirements for sheriff’s deputies. In regards
       to deputies, the Code states that “[e]ach sheriff may appoint one or more deputies, not
       exceeding the number allowed by the county board of his or her county.” Id. § 3-6008. Each
       sheriff’s deputy is required to take an oath “in like form as is required of sheriffs” before
       entering the duties of his office. Id. § 3-6010. Section 3-6015 of the Code enumerates the
       powers of deputies, stating that “[d]eputy sheriffs, duly appointed and qualified, may perform
       any and all the duties of the sheriff, in the name of the sheriff, and the acts of such deputies
       shall be held to be acts of the sheriff.” Id. § 3-6015.
¶ 13        Section 3-6015 of the Code explicitly requires that the County’s deputy sheriffs are “duly
       appointed and qualified.” Id. Thus, absent completion of training considered requisite by the
       Board, the defendants could not lawfully perform all of the sheriff’s duties. The Board could
       therefore properly find them unqualified for the deputy position.2 Although the remainder of
       the statute states that a sheriff’s deputy “may perform any and all the duties of the sheriff,” it is
       whether a deputy performs the sheriff’s duties that is discretionary, and not whether a deputy

           1
             We note that, if the deputies do qualify as “law enforcement officers,” section 8.1(a) of the Act (50
       ILCS 705/8.1(a) (West 2014)) makes clear that successful completion of the Minimum Standards Basic
       Law Enforcement and County Correctional Training Course is required or else the employee forfeits
       his position in the absence of a training waiver from the Board.
           2
             We do not conclude that the defendants are required to receive sheriff’s training as outlined in
       section 3-6007 of the Code (55 ILCS 5/3-6007 (West 2014)) in order to be considered “qualified” by
       the Board. We have no authority to ordain the training requirements of a deputy sheriff; that is for the
       Board to determine.

                                                       -4-
       sheriff is “duly *** qualified.” (Emphasis added.) Id. Without appropriate training in the
       relevant aspects of sheriff’s duties, deputies are unable to enforce their powers. The logical
       conclusion is that, for a sheriff’s deputy to enforce his powers, a deputy sheriff must be
       qualified as determined by the Board.
¶ 14       The cases that the defendants cite are inapposite to their conclusion. In Gibbs v. Madison
       County Sheriff’s Department, 326 Ill. App. 3d 473, 474-75 (2001), two sheriff’s deputies that
       were assigned as jail officers sought a determination that they were “law enforcement officers”
       and, thus, eligible for benefits under the Public Employee Disability Act (5 ILCS 345/1 et seq.
       (West 1998)). This court concluded that sheriff’s deputies, including jail officers, were law
       enforcement officers for the purposes of disability benefit eligibility. Gibbs, 326 Ill. App. 3d at
       478. We noted that a sheriff has crime prevention and law enforcement duties, and because
       sheriff’s deputies may perform any and all duties of the sheriff, sheriff’s deputies trained and
       assigned to the jail division “have no less a duty to detect and prevent crime and to enforce the
       law in the jail than do the patrol deputies in the field.” Id. We concluded that full-time deputies
       “are law enforcement officers regardless of the assignment.” Id.
¶ 15       In Roche v. County of Lake, the Second District held that SLEP applies to “any person
       sworn by the sheriff as a deputy and paid full time to act at the direction of the sheriff,” even if
       the employee did not participate in law enforcement duties on a daily basis. 205 Ill. App. 3d
102, 115 (1990). The court found that the plaintiffs were “entitled to participate in the sheriff’s
       pension plan from the time they were employed full-time by the sheriff’s office and sworn as
       deputies.” Id.
¶ 16       Neither the Roche nor Gibbs decision addresses the training required to be properly
       appointed as deputy sheriffs. These decisions do not support the defendants’ proposition that
       they may be sworn deputy sheriffs, and thus SLEP eligible, without complying with the
       Board’s training.
¶ 17       A sheriff’s deputy, properly appointed, sworn, and trained to exercise his powers as
       enumerated in section 3-6015 of the Code (55 ILCS 5/3-6015 (West 2014)), may be assigned
       to non-law enforcement tasks and remain eligible for SLEP participation. See Gibbs, 326 Ill.
       App. 3d at 478; see also Roche, 205 Ill. App. 3d at 115. However, like the trial court, this court
       has no authority to mandate that the County or the sheriff reinstate the defendants as sworn
       sheriffs’ deputies without the required training.
¶ 18       For the foregoing reasons, we affirm.

¶ 19      Affirmed.




                                                    -5-